Citation Nr: 1740456	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  10-22 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post excision right knee plica with osteoarthritis.

2.  Entitlement to a rating in excess of 10 percent for status post left knee plica.

3.  Entitlement to a noncompensable rating for Haglund deformity, status post excision right heel exostosis.

4.  Entitlement to a noncompensable rating for Haglund deformity, status post excision left heel exostosis.

5.  Entitlement to service connection for arthritis of the bilateral heels.

6.  Entitlement to service connection for left knee arthritis.

7.  Entitlement to service connection for a right shoulder condition, to include arthritis.

8.  Entitlement to service connection for broken fingers.

9.  Entitlement to service connection for residuals of right and left thumb injuries.

10.  Whether new and material evidence was received to reopen the claim for entitlement to service connection for a left shoulder disorder.

11.   Whether new and material evidence was received to reopen the claim for entitlement to service connection for right wrist fracture with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty service from January 1975 to January 1978 and from February 1979 to September 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision issued by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Board videoconference hearing at the time he filed his substantive appeal with regard to the claims on appeal.  The hearing was scheduled for a date in February 2017.  Prior to the hearing, in January 2017, the Veteran filed a statement indicating he could not appear on the date of the hearing and asking for it to be rescheduled.  This hearing has not yet been rescheduled.  Videoconference hearings are scheduled by the RO.  Remand is, therefore, required.  

Accordingly, the case is REMANDED for the following action:

The RO should place the Veteran's name on the docket for a videoconference hearing at the RO before a Veterans Law Judge.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

